UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (88.0%) (a) Shares Value Aerospace and defense (4.0%) Boeing Co. (The) 179 $16,362 General Dynamics Corp. 236 17,455 Honeywell International, Inc. 521 38,314 L-3 Communications Holdings, Inc. 89 7,231 Lockheed Martin Corp. 113 11,197 Northrop Grumman Corp. 196 14,845 Raytheon Co. 266 16,327 Rockwell Collins, Inc. 105 6,607 United Technologies Corp. 166 15,154 Air freight and logistics (1.4%) C.H. Robinson Worldwide, Inc. 138 8,196 United Parcel Service, Inc. Class B 482 41,375 Airlines (0.4%) Copa Holdings SA Class A (Panama) 38 4,772 Southwest Airlines Co. 729 9,987 Beverages (1.0%) Coca-Cola Co. (The) 197 8,339 PepsiCo, Inc. 332 27,380 Biotechnology (0.9%) Amgen, Inc. 304 31,680 Capital markets (1.8%) BlackRock, Inc. 53 14,125 Northern Trust Corp. 403 21,730 T. Rowe Price Group, Inc. 418 30,305 Chemicals (2.6%) Ecolab, Inc. 332 28,094 International Flavors & Fragrances, Inc. 138 10,652 PPG Industries, Inc. 163 23,984 Sherwin-Williams Co. (The) 119 21,790 Sigma-Aldrich Corp. 87 6,846 Commercial banks (1.6%) Bank of Hawaii Corp. 414 19,744 Cullen/Frost Bankers, Inc. 436 26,339 Wells Fargo & Co. 320 12,154 Communications equipment (0.7%) Harris Corp. 144 6,653 Motorola Solutions, Inc. 334 19,105 Computers and peripherals (3.2%) Apple, Inc. 255 112,901 Consumer finance (1.6%) American Express Co. 290 19,839 Discover Financial Services 815 35,648 Containers and packaging (0.8%) Ball Corp. 264 11,648 Bemis Co., Inc. 194 7,634 Packaging Corp. of America 212 10,083 Diversified financial services (1.3%) IntercontinentalExchange, Inc. (NON) 131 21,344 JPMorgan Chase & Co. 237 11,615 McGraw-Hill Cos., Inc. (The) 236 12,770 Diversified telecommunication services (2.6%) AT&T, Inc. 790 29,593 CenturyLink, Inc. 322 12,098 Verizon Communications, Inc. 980 52,832 Electric utilities (0.4%) Pinnacle West Capital Corp. 233 14,190 Electrical equipment (0.3%) Roper Industries, Inc. 83 9,931 Energy equipment and services (0.5%) Diamond Offshore Drilling, Inc. 116 8,016 Oceaneering International, Inc. 126 8,841 Food and staples retail (0.1%) Wal-Mart Stores, Inc. 28 2,176 Food products (3.2%) General Mills, Inc. 639 32,218 H.J. Heinz Co. 357 25,854 Hershey Co. (The) 204 18,189 JM Smucker Co. (The) 95 9,807 Kellogg Co. 297 19,317 Kraft Foods Group, Inc. 187 9,629 Health-care equipment and supplies (1.4%) Abbott Laboratories 579 21,377 Becton, Dickinson and Co. 151 14,239 C.R. Bard, Inc. 129 12,817 Health-care providers and services (2.8%) AmerisourceBergen Corp. 388 20,999 Cardinal Health, Inc. 496 21,933 Henry Schein, Inc. (NON) 143 12,927 McKesson Corp. 293 31,005 Quest Diagnostics, Inc. 240 13,519 Hotels, restaurants, and leisure (1.6%) Dunkin' Brands Group, Inc. 106 4,114 McDonald's Corp. 156 15,934 Panera Bread Co. Class A (NON) 34 6,026 Starbucks Corp. 516 31,393 Household products (2.7%) Church & Dwight Co., Inc. 149 9,520 Colgate-Palmolive Co. 283 33,793 Kimberly-Clark Corp. 360 37,148 Procter & Gamble Co. (The) 229 17,580 Industrial conglomerates (2.5%) 3M Co. 444 46,491 Danaher Corp. 428 26,082 General Electric Co. 766 17,074 Insurance (4.0%) Alleghany Corp. (NON) 39 15,356 Allied World Assurance Co. Holdings AG 103 9,353 Arch Capital Group, Ltd. (NON) 184 9,763 Arthur J Gallagher & Co. 308 13,075 Berkshire Hathaway, Inc. Class B (NON) 102 10,845 Chubb Corp. (The) 321 28,270 Everest Re Group, Ltd. 125 16,874 PartnerRe, Ltd. 157 14,811 RenaissanceRe Holdings, Ltd. 137 12,863 Validus Holdings, Ltd. 282 10,888 Internet and catalog retail (2.0%) Amazon.com, Inc. (NON) 179 45,432 Priceline.com, Inc. (NON) 36 25,056 Internet software and services (1.7%) Google, Inc. Class A (NON) 59 48,650 IAC/InterActiveCorp. 295 13,886 IT Services (5.5%) IBM Corp. 410 83,041 MasterCard, Inc. Class A 91 50,317 Paychex, Inc. 578 21,045 Visa, Inc. Class A 243 40,936 Media (2.4%) Omnicom Group, Inc. 241 14,405 Scripps Networks Interactive Class A 97 6,458 Time Warner, Inc. 664 39,694 Viacom, Inc. Class B 401 25,660 Multi-utilities (2.1%) Consolidated Edison, Inc. 476 30,297 DTE Energy Co. 381 27,767 SCANA Corp. 311 16,856 Multiline retail (1.9%) Dillards, Inc. Class A 117 9,642 Dollar General Corp. (NON) 190 9,897 Dollar Tree, Inc. (NON) 223 10,606 Macy's, Inc. 151 6,735 Target Corp. 460 32,458 Oil, gas, and consumable fuels (8.1%) Chevron Corp. 687 83,821 ConocoPhillips 342 20,674 EQT Corp. 133 9,991 Exxon Mobil Corp. 1,288 114,618 Kinder Morgan, Inc. 355 13,881 Noble Energy, Inc. 81 9,176 Phillips 66 370 22,552 Spectra Energy Corp. 460 14,504 Pharmaceuticals (6.3%) AbbVie, Inc. 589 27,123 Bristol-Myers Squibb Co. 668 26,533 Eli Lilly & Co. 408 22,595 Johnson & Johnson 240 20,455 Merck & Co., Inc. 1,079 50,713 Perrigo Co. 45 5,373 Pfizer, Inc. 2,517 73,169 Professional services (0.6%) Equifax, Inc. 111 6,793 Towers Watson & Co. Class A 68 4,959 Verisk Analytics, Inc. Class A (NON) 136 8,335 Real estate investment trusts (REITs) (2.9%) Essex Property Trust, Inc. (R) 36 5,654 Federal Realty Investment Trust (R) 56 6,553 Health Care REIT, Inc. (R) 196 14,694 Public Storage (R) 104 17,160 Rayonier, Inc. (R) 114 6,774 Simon Property Group, Inc. (R) 189 33,655 Tanger Factory Outlet Centers (R) 101 3,749 Ventas, Inc. (R) 215 17,120 Road and rail (0.2%) J. B. Hunt Transport Services, Inc. 89 6,325 Semiconductors and semiconductor equipment (3.0%) Analog Devices, Inc. 394 17,332 Avago Technologies, Ltd. 397 12,688 Linear Technology Corp. 384 14,016 Maxim Integrated Products, Inc. 479 14,815 Texas Instruments, Inc. 901 32,625 Xilinx, Inc. 416 15,771 Software (1.3%) Intuit, Inc. 408 24,333 Microsoft Corp. 720 23,832 Specialty retail (3.2%) Advance Auto Parts, Inc. 78 6,543 AutoZone, Inc. (NON) 33 13,500 Home Depot, Inc. (The) 757 55,526 O'Reilly Automotive, Inc. (NON) 111 11,913 PetSmart, Inc. 110 7,506 Ross Stores, Inc. 189 12,487 Tractor Supply Co. 78 8,359 Thrifts and mortgage finance (0.9%) People's United Financial, Inc. 2,459 32,360 Tobacco (2.2%) Altria Group, Inc. 943 34,429 Philip Morris International, Inc. 259 24,758 Reynolds American, Inc. 394 18,683 Trading companies and distributors (0.1%) MSC Industrial Direct Co., Inc. Class A 48 3,782 Wireless telecommunication services (0.2%) SBA Communications Corp. Class A (NON) 89 7,030 Total common stocks (cost $3,056,499) INVESTMENT COMPANIES (1.1%) (a) Shares Value Ares Capital Corp. 569 $10,333 SPDR S&P rust 175 27,944 Total investment Companies (cost $37,444) PURCHASED EQUITY OPTIONS OUTSTANDING (0.8%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-14/$133.00 2,405 $7,485 SPDR S&P rust (Put) Mar-14/130.00 2,422 5,886 SPDR S&P rust (Put) Feb-14/130.00 2,422 4,953 SPDR S&P rust (Put) Jan-14/125.00 2,422 3,086 SPDR S&P rust (Put) Dec-13/120.00 2,422 1,971 SPDR S&P rust (Put) Nov-13/115.00 2,422 1,066 SPDR S&P rust (Put) Oct-13/123.00 2,422 1,328 SPDR S&P rust (Put) Sep-13/125.00 2,422 1,083 SPDR S&P rust (Put) Aug-13/115.00 2,422 321 SPDR S&P rust (Put) Jul-13/115.00 2,422 145 SPDR S&P rust (Put) Jun-13/110.00 2,422 29 SPDR S&P rust (Put) May-13/108.00 2,422 1 Total purchased equity options outstanding (cost $44,463) SHORT-TERM INVESTMENTS (10.8%) (a) Shares Value Putnam Short Term Investment Fund 0.04% (AFF) 385,337 $385,337 Total short-term investments (cost $385,337) TOTAL INVESTMENTS Total investments (cost $3,523,743) WRITTEN EQUITY OPTIONS OUTSTANDING at 4/30/13 (premiums $8,658) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-13/$160.00 14,430 $19,956 SPDR S&P rust (Call) May-13/161.00 14,430 12,987 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 14,120 $— 3/18/14 (3 month USD-LIBOR-BBA plus 0.28%) A basket (DBPTNLVE) of common stocks $5,925 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 18, 2013 (commencement of operations) through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,574,519. (b) The aggregate identified cost on a tax basis is $3,523,743, resulting in gross unrealized appreciation and depreciation of $119,707 and $45,423, respectively, or net unrealized appreciation of $74,284. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $— $3,223,790 $2,838,453 $35 $385,337 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $32,878 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,589 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $399,344 $— $— Consumer staples 328,820 — — Energy 306,074 — — Financials 505,430 — — Health care 406,457 — — Industrials 337,594 — — Information technology 551,946 — — Materials 120,731 — — Telecommunication services 101,553 — — Utilities 89,110 — — Total common stocks — — Investment companies 38,277 — — Purchased equity options outstanding — 27,354 — Short-term investments 385,337 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written equity options outstanding $— $(32,943) $— Total return swap contracts — 5,925 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $33,279 $32,943 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 22,000 Written equity option contracts (number of contracts) 22,000 OTC total return swap contracts (notional) $1,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
